

117 S2735 IS: September 11 Day of Remembrance Act
U.S. Senate
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2735IN THE SENATE OF THE UNITED STATESSeptember 14, 2021Mrs. Blackburn introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 5, United States Code, to designate September 11 Day of Remembrance as a legal public holiday.1.Short titleThis Act may be cited as the September 11 Day of Remembrance Act.2.September 11 Day of Remembrance as a legal public holidaySection 6103(a) of title 5, United States Code, is amended by inserting after the item relating to Labor Day the following:September 11 Day of Remembrance, September 11..